DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.   
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/11/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner. 
Drawings
The drawings are objected to under 37 CFR 1.84(l) for being unsatisfactorily reproducible. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. The Examiner notes in particular that: in fig. 6 the text “Cleaning solution” is of exceptionally poor quality; and in figs. 7-8 the flow lines are insufficient in density and darkness.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
Specification
 Applicant is reminded of the proper content and language of an abstract of the disclosure.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of:
extensive mechanical and design details;
use of phrases which can be implied & comparison to prior art  (“The present invention relates to an improvement in”); and
formatting as multiple paragraphs.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim(s) 2 and 4 is/are objected to because of the following informalities:  
As to claim 2, 
 while “the first channel switching part” is clearly understood to reference the “first channel switching valve”, the Examiner objects to the nomenclature variation and suggests “valve” instead of “part” as more appropriate.
Appropriate correction is required.
Allowable Subject Matter
Claim(s) 1-5 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a sample injection device comprising (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) “a first channel switching valve that switches the sample loop to be detachable” and “a second channel switching valve that switches a channel of the syringe together with the first channel switching valve, 
 wherein: 
 the first channel switching valve is used to…connect the sample loop to the liquid transfer channel” and “the second channel switching valve is connected to…the sample container”, “a decompression part having a sample loop pressure-releasing function”, “a drain part”, “and selects at least either one of the sample suction tube or the decompression part to connect to the first channel switching valve”, “a channel where the mobile-phase…flows to the…column, said liquid…channel passes through the first channel switching valve, or the first channel switching valve and the sample loop, and does not pass through the second channel switching valve”, and “the first channel switching valve and the second channel switching valve have a two-position switching function capable of switching into two positions” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 5, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a channel switching valve that can be used in a sample injection device for chromatography comprising (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) “wherein the channel switching valve has a two-position switching function capable of switching into two positions, the channel switching valve comprise…six through holes…, the through holes are configured of: a first through hole connected to a sample suction…; a second through hole connected to a first channel switching valve that is used…for flowing a mobile-phase solvent; a third through hole connected to a decompression part that has a sample loop pressure-releasing function; a fourth through hole connected to the first channel switching valve; a fifth through hole connected to a syringe that sucks the sample…to the sample loop; and a sixth through hole connected to a drain part…, and the sample loop can be connected via the first channel switching valve to the liquid transfer channel, in a first switched state of the two-position switching function: the…” 3rd through 6th through holes “…form a channel” and the 1st & 2nd through holes “…do not form a channel and are in a closed state”, “in a second switched state of the two-position switching function:” 1st & 2nd through holes form a channel, 4th & 5th through holes form a channel, and 3rd & 6th through holes “…do not form a channel and are in a closed state, and the channel switching valve in the second switched state can be connected via the first channel switching valve to the sample loop” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
The Examiner further notes that to meet each of the independent claim limitations requires using the invention as a roadmap to find prior art and then further as a blueprint to reconstruct the claimed invention as a whole therefrom requiring more than ordinary skill and knowledge in the art at the time the invention was filed to hindsightly so recreate. See Princeton Biochemicals, Inc. v. Coulter, Inc., 411 F.3d 1332, 1337 (Fed. Cir. 2005), Allergan, Inc. v. Apotex, Inc., 754 F.3d 952 (Fed. Cir. 2014), and Grain Processing Corp. v. American Maize-Prods. Co., 840 F.2d 902, 907 (Fed. Cir. 1988). 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered generically pertinent to Applicant's disclosure (“A” type references). Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
This application is in condition for allowance except for the preceding formal matters pertaining to objections as put forth above. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Applicant is welcome to an interview to discuss proposals for overcoming the aforementioned preceding formal matters. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856